Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

May 23, 2019,

among

TAO GROUP INTERMEDIATE HOLDINGS LLC,

TAO GROUP OPERATING LLC,

THE SUBSIDIARIES OF INTERMEDIATE HOLDINGS

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions

 

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Other Defined Terms

     1   ARTICLE II   Guarantee  

SECTION 2.01.

  

Guarantee

     6  

SECTION 2.02.

  

Guarantee of Payment; Continuing Guarantee

     7  

SECTION 2.03.

  

No Limitations

     7  

SECTION 2.04.

  

Reinstatement

     8  

SECTION 2.05.

  

Agreement to Pay; Subrogation

     8  

SECTION 2.06.

  

Information

     8  

SECTION 2.07.

  

Keepwell

     9   ARTICLE III   Pledge of Securities  

SECTION 3.01.

  

Pledge

     9  

SECTION 3.02.

  

Delivery of the Pledged Securities

     10  

SECTION 3.03.

  

Representations and Warranties

     11  

SECTION 3.04.

  

Registration in Nominee Name; Denominations

     13  

SECTION 3.05.

  

Voting Rights; Dividends and Interest

     13   ARTICLE IV   Security Interests in Personal Property  

SECTION 4.01.

  

Security Interest

     15  

SECTION 4.02.

  

Representations and Warranties

     17  

SECTION 4.03.

  

Covenants

     20  

SECTION 4.04.

  

Other Actions

     23  

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     24  



--------------------------------------------------------------------------------

ARTICLE V   Remedies  

SECTION 5.01.

  

Remedies Upon Default

     26  

SECTION 5.02.

  

Application of Proceeds

     28  

SECTION 5.03.

  

Grant of License To Use Intellectual Property

     28  

SECTION 5.04.

  

Securities Act

     29   ARTICLE VI   Indemnity, Subrogation, Contribution and Subordination  

SECTION 6.01.

  

Indemnity and Subrogation

     30  

SECTION 6.02.

  

Contribution and Subrogation

     30  

SECTION 6.03.

  

Subordination

     31   ARTICLE VII   Miscellaneous  

SECTION 7.01.

  

Notices

     31  

SECTION 7.02.

  

Waivers; Amendment

     31  

SECTION 7.03.

  

Collateral Agent’s Fees and Expenses; Indemnification

     32  

SECTION 7.04.

  

Survival

     33  

SECTION 7.05.

  

Counterparts; Effectiveness; Successors and Assigns

     33  

SECTION 7.06.

  

Severability

     34  

SECTION 7.07.

  

Right of Set-Off

     34  

SECTION 7.08.

  

Governing Law; Jurisdiction; Consent to Service of Process

     34  

SECTION 7.09.

  

WAIVER OF JURY TRIAL

     35  

SECTION 7.10.

  

Headings

     35  

SECTION 7.11.

  

Security Interest Absolute

     35  

SECTION 7.12.

  

Termination or Release

     36  

SECTION 7.13.

  

Additional Subsidiaries

     36  

SECTION 7.14.

  

Collateral Agent Appointed Attorney-in-Fact

     36  

SECTION 7.15.

  

Certain Acknowledgments and Agreements

     37  



--------------------------------------------------------------------------------

Schedules    Schedule I    Subsidiary Loan Parties    Schedule II    Pledged
Equity Interests; Pledged Debt Securities    Schedule III    Intellectual
Property    Schedule IV    Commercial Tort Claims    Exhibits    Exhibit I   
Form of Security Agreement Supplement    Exhibit II-A    Form of Patent Security
Agreement    Exhibit II-B    Form of Trademark Security Agreement    Exhibit
II-C    Form of Copyright Security Agreement   



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of May 23, 2019 (this “Agreement”), among Tao Group
Intermediate Holdings LLC (“Intermediate Holdings”), Tao Group Operating LLC
(the “Borrower”), the Subsidiaries from time to time party hereto and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent and Collateral Agent (in
such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Intermediate Holdings, the Borrower, the Lenders from
time to time party thereto and JPMCB, as Administrative Agent and Collateral
Agent. The Lenders have agreed to extend credit to the Borrower on the terms and
subject to the conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Intermediate Holdings and the
Subsidiary Loan Parties are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement. Each other term used but not defined herein that is
defined in the New York UCC (as defined herein) shall have the meaning specified
in the New York UCC. The term “Instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the Preamble hereto.



--------------------------------------------------------------------------------

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card, purchase card and other card services (including commercial (or
purchasing) card programs), automated clearinghouse transactions, return items,
overdrafts, temporary advances, interest and fees and interstate depository
network services) provided to Intermediate Holdings, the Borrower or any
Subsidiary.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect, to
which any Grantor is a party granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all copyright rights in any copyrightable
work subject to the copyright laws of the United States of America or any other
country or any political subdivision thereof and (b) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including, registrations, recordings, supplemental
registrations, pending applications for registration, and renewals in the United
States Copyright Office (or any similar office in any other country or any
political subdivision thereof), including, in the case of any Grantor, any of
the foregoing set forth under its name on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation.

 

2



--------------------------------------------------------------------------------

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Grantors” means, collectively, Intermediate Holdings, the Borrower and each
Subsidiary Loan Party.

“Guarantors” means, collectively, Intermediate Holdings, the Borrower (except
with respect to obligations of the Borrower) and each Subsidiary Loan Party.

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Intellectual Property” means all intellectual property rights of every kind and
nature, including those in inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information and
databases and all applications therefor, and related documentation,
registrations and filings, and all additions, improvements and accessions to any
of the foregoing.

“Intermediate Holdings” has the meaning assigned to such term in the Preamble
hereto.

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

“JPMCB” has the meaning assigned to such term in the Preamble hereto.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement for Intellectual Property to which any
Grantor is a party, including, in the case of any Grantor, any of the forgoing
set forth under its name on Schedule III.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Owned Intellectual Property” shall mean, collectively, all Copyrights, Patents
and Trademarks owned by any Grantor.

“Patent License” means any written agreement, now or hereafter in effect, to
which a Grantor is a party granting to any Person any right to use a Patent
granted to any Grantor or granting to any Grantor any right to use a Patent
granted to any other Person, and all rights of any Grantor under any such
agreement.

 

3



--------------------------------------------------------------------------------

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all patents of the United States of
America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for patents of the United States of
America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by Intermediate Holdings and the Borrower to the Collateral Agent
pursuant to Section 3.01(k) of the Credit Agreement.

“Permitted Liens” has the meaning assigned to such term in Section 3.03(c).

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability company membership interest certificates and
other certificated securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by
guaranteeing or entering into a keepwell in respect of obligations of such other
person under Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of Intermediate Holdings, the Borrower
and each Subsidiary (whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed to the Collateral Agent or an Affiliate of
the Collateral Agent, or to any Person that, at the time such obligations were
incurred, was the Collateral Agent or an Affiliate of the Collateral Agent,
(b) were owed on the Effective Date to a Person that was a Lender or an
Affiliate of a Lender as of the Effective Date or (c) are owed to a Person that
was a Lender or an Affiliate of a Lender at the time such obligations were
incurred.

 

4



--------------------------------------------------------------------------------

“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of Intermediate Holdings, the Borrower and each
Subsidiary arising under each Swap Agreement (a) with a counterparty that is the
Collateral Agent or an Affiliate of the Collateral Agent, or with any Person
that, at the time such Swap Agreement was entered into, was the Collateral Agent
or an Affiliate of the Collateral Agent, (b) that was in effect on the Effective
Date with a counterparty that was a Lender or an Affiliate of a Lender as of the
Effective Date or (c) that was entered into after the Effective Date with a
counterparty that was a Lender or an Affiliate of a Lender at the time such Swap
Agreement was entered into; provided, however, the term “Secured Hedge
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support) any Excluded Swap Obligations of
such Guarantor.

“Secured Obligations” means, collectively, (a) all Obligations (as defined in
the Credit Agreement), (b) all the Secured Cash Management Obligations and
(c) all the Secured Hedge Obligations; provided, however, the term “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support) any Excluded Swap Obligations of
such Guarantor.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Collateral
Agent, (c) each provider of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations, (d) each counterparty to any
Swap Agreement the obligations under which constitute Secured Hedge Obligations
(each, a “Swap Counterparty”), (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (f) the
successors and assigns of each of the foregoing.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto, or any other form approved by the Collateral Agent, and in
each case reasonably satisfactory to the Collateral Agent.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Specified Event of Default” means an Event of Default under clause (a), (b),
(d) (solely with respect to any failure to comply with Section 6.11 of the
Credit Agreement), (h) or (i) of Section 7.01 of the Credit Agreement.

“Subsidiary” has the meaning assigned to such term in the Credit Agreement and,
unless otherwise provided, shall mean any Subsidiary of the Borrower.

“Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries of the
Borrower identified on Schedule I and (b) each other Subsidiary of the Borrower
that becomes a party to this Agreement after the Effective Date.

 

5



--------------------------------------------------------------------------------

“Swap Counterparty” has the meaning assigned to such term in the definition of
“Secured Parties”.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any written agreement, now or hereafter in effect, to
which any Grantor is party granting to any Person any right to use any Trademark
owned by any Grantor or granting to any Grantor any right to use any Trademark
owned by any other Person, and all rights of any Grantor under any such
agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, logos, domain names, global top level domain names, other
source or business identifiers, designs and all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar office in any State of the
United States of America or any other country or any political subdivision
thereof, all extensions or renewals thereof, and all common law rights related
thereto, including, in the case of any Grantor, any of the foregoing set forth
under its name on Schedule III and (b) all goodwill associated therewith or
symbolized thereby.

“Uniform Commercial Code” shall mean the New York UCC; provided, however, that
if by reason of mandatory provisions of law, the perfection, the effect of
perfection or non-perfection or priority of a security interest is governed by
the personal property security laws of any jurisdiction other than New York,
“Uniform Commercial Code” shall mean those personal property security laws as in
effect in such other jurisdiction for the purposes of the provisions hereof
relating to such perfection or priority and for the definitions related to such
provisions.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Secured Obligations. Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Secured Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee hereunder and notice of protest for nonpayment.

 

6



--------------------------------------------------------------------------------

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Collateral Agent
or any other Secured Party to any security held for the payment of the Secured
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower, any
other Loan Party or any other Person. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Secured Obligations,
whether currently existing or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations, any impossibility in the performance of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for any of the Secured
Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Secured Obligations; or (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Secured Obligations
(other than contingent obligations for indemnification, expense reimbursement,
tax gross up or yield protection as to which no claim has been made)). Each
Guarantor expressly authorizes the Collateral Agent, on behalf of the Secured
Parties, to take and hold security for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

7



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Secured Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross up or yield protection as to which no claim has
been made). The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Secured Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Secured Obligations have been paid
in full in cash (other than contingent obligations for indemnification, expense
reimbursement, tax gross up or yield protection as to which no claim has been
made). To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Secured Obligation
is rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will promptly pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Collateral Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

8



--------------------------------------------------------------------------------

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.07 shall remain
in full force and effect until the payment in full in cash of all the Secured
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross up or yield protection as to which no claim has been
made). Each Qualified ECP Guarantor intends that this Section 2.07 constitute,
and this Section 2.07 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment and performance in full of the
Secured Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all such Grantor’s
right, title and interest in, to and under:

(a) (i) the Equity Interests now or at any time hereafter owned by or on behalf
of such Grantor, including those set forth opposite the name of such Grantor on
Schedule II, and (ii) all certificates and other instruments representing all
such Equity Interests (the foregoing (i) and (ii) collectively, the “Pledged
Equity Interests”); provided that the Pledged Equity Interests shall not include
any Excluded Securities;

(b) (i) the debt securities now owned or at any time hereafter acquired by such
Grantor, including those listed opposite the name of such Grantor on
Schedule II, and (ii) all promissory notes and other instruments evidencing all
such debt securities (the foregoing (i) and (ii) collectively, the “Pledged Debt
Securities”); provided that the Pledged Debt Securities shall not include any
Excluded Securities;

(c) all other property of such Grantor that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 3.01 or Section 3.02;

(d) subject to Section 3.05, all payments of principal, and all interest,
dividends or other distributions, whether paid or payable in cash, instruments
or other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the Pledged Equity Interests and Pledged
Debt Securities;

 

9



--------------------------------------------------------------------------------

(e) subject to Section 3.05, all rights and privileges of such Grantor with
respect to the securities, instruments and other property referred to in
clauses (a), (b), (c) and (d) above; and

(f) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any
Excluded Property.

SECTION 3.02. Delivery of the Pledged Securities. (a) Each Grantor agrees to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Equity Interests (other than (i) Equity Interests (other than those issued by
the Borrower or another Subsidiary) that are publicly traded securities subject
to a depositary such as DTC, or otherwise held through a securities intermediary
in a securities account with respect to which such Grantor has complied with
Section 4.04(c) and (ii) Permitted Investments) (x) on the date hereof (or after
the date hereof in accordance with Section 5.14 of the Credit Agreement), in the
case of any such Pledged Equity Interests owned by such Grantor on the date
hereof, and (y) promptly after the acquisition thereof (and in any event as
required under the Credit Agreement), in the case of any such Pledged Equity
Interests acquired by such Grantor after the date hereof.

(b) Each interest in any limited liability company or limited partnership
controlled by any Grantor (or by such Grantor and one or more other Loan
Parties) and pledged hereunder that is a “security” within the meaning of
Article 8 of the Uniform Commercial Code shall be (i) represented by a
certificate, (ii) governed by Article 8 of the Uniform Commercial Code and
(iii) delivered to the Collateral Agent in accordance with
Section 3.02(a).

(c) Each Grantor (i) will cause (A) all Indebtedness for borrowed money owed to
such Grantor by Intermediate Holdings, the Borrower or any Subsidiary and
(B) all Indebtedness for borrowed money (other than Permitted Investments) in a
principal amount of $250,000 or more owed to such Grantor by any other Person to
be evidenced by a duly executed promissory note (x) on the date hereof, in the
case of any such Indebtedness existing on the date hereof or (y) promptly
following the incurrence thereof in the case of Indebtedness incurred after the
date hereof, and (ii) agrees to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Debt Securities (other than promissory
notes and other evidences of Indebtedness owed by Persons other than
Intermediate Holdings, the Borrower or any Subsidiary in a principal amount of
less than $250,000 and Permitted Investments), (I) on the date hereof, in the
case of any such Pledged Debt Securities owned by such Grantor on the date
hereof (including pursuant to clause (i)) and (II) promptly after the
acquisition thereof (and, in any event as required under the Credit Agreement)
in the case of any such Pledged Debt Securities acquired after the date hereof.

 

10



--------------------------------------------------------------------------------

(d) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed by the applicable Grantor in
blank or other undated instruments of transfer satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by undated proper instruments of assignment duly
executed by the applicable Grantor in blank and such other instruments and
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule providing the information
required by Schedule II with respect to such Pledged Securities; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall be deemed
attached hereto and made a part hereof as a supplement to Schedule II and any
prior schedules so delivered.

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Schedule II sets forth a true and complete list, with respect to each
Grantor, of (i) all the Pledged Equity Interests directly owned by such Grantor
and the percentage of the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
Interests directly owned by such Grantor and (ii) all the Pledged Debt
Securities (other than promissory notes and other evidences of Indebtedness owed
by Persons other than Intermediate Holdings, the Borrower or any Subsidiary in a
principal amount of less than $250,000) owned by such Grantor (other than, after
the date hereof, any Pledged Equity Interests or Pledged Debt Securities that
are not yet required to have been delivered to the Collateral Agent under the
terms of this Agreement or the Credit Agreement);

(b) the Pledged Equity Interests and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; provided that the foregoing representations, insofar as they relate
to the Pledged Debt Securities issued by a Person other than Intermediate
Holdings, the Borrower or any Subsidiary, are made to the knowledge of the
Grantors;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity Interests and Pledged Debt Securities indicated on Schedule
II as directly owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens created by the Security Documents or otherwise permitted
under

 

11



--------------------------------------------------------------------------------

the Loan Documents (collectively, the “Permitted Liens”), (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by the Security Documents and other Permitted Liens and transfers
made, or transactions permitted, in compliance with the Credit Agreement, and
(iv) subject to the rights of such Grantor to dispose of assets or property
pursuant to the terms of the Credit Agreement, will take any and all
commercially reasonable actions necessary to defend its title or interest in all
Pledged Collateral against any and all Liens (other than the Liens created by
the Security Documents or other Permitted Liens), however arising, of all
Persons whomsoever (other than the holders of Permitted Liens);

(d) except as disclosed on Schedule II and except for restrictions and
limitations (i) imposed by, or permitted to exist pursuant to the terms of, the
Loan Documents, (ii) under the Venue Agreements or (iii) under securities laws
generally, the Pledged Collateral (other than Equity Interests in any Joint
Ventures) is and will continue to be freely transferable and assignable and none
of the Pledged Collateral (other than Equity Interests in any Joint Ventures) is
or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provision or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect in any manner material
and adverse to the Secured Parties the pledge of such Pledged Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was, is or will be necessary to the validity of the
pledge effected by Section 3.01 (other than those (i) that have been obtained
and are in full force and effect, (ii) required by any Venue Agreement in
respect of Existing Venues (other than those required and obtained prior to the
date hereof), (iii) required by any Venue Agreement in respect of Permitted New
Venues to the extent permitted by the terms of the Credit Agreement, including,
without limitation, consents required in respect of Permitted Key Man Conditions
and Other Permitted Transfer Conditions, (iv) required by securities laws
generally, (v) listed on Schedules 4.03(a) and 5.14 of the Credit Agreement or
(vi) otherwise permitted by the Loan Documents);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement (to the extent required hereunder), the Collateral Agent
will obtain a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the Secured
Obligations and such lien is and shall be prior to any other Lien on such
Pledged Securities, other than Liens permitted under Section 6.02 of the Credit
Agreement that have priority as a matter of law or are non-consensual; and

 

12



--------------------------------------------------------------------------------

(h) the pledge effected by Section 3.01 is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein and all action by any
Grantor necessary to perfect the lien on the Pledged Collateral has been duly
taken (or will be taken after the date hereof in accordance with Section 5.10 or
5.14 of the Credit Agreement, as applicable).

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Each Grantor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Collateral Agent shall at
all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any
reasonable purposes consistent with this Agreement.

SECTION 3.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under Section 7.01(h) or (i) of the Credit
Agreement, the Collateral Agent shall have notified the Grantors that their
rights, in whole or in part, under this Section 3.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided that such rights and powers shall not be
exercised in any manner, except as may be permitted under the Loan Documents,
that could reasonably be expected to materially and adversely affect the
material rights and remedies of any of the Collateral Agent or the other Secured
Parties under this Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

(ii) subject to Section 3.05(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or other consensual rights and
powers it is entitled to exercise pursuant to clause (i) above and shall
promptly execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or other consensual rights and powers it
is entitled to exercise pursuant to Section 3.05(a)(i); and

 

13



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, and required to be delivered
to the Collateral Agent hereunder, shall not be commingled by such Grantor with
any of its other funds or property (but shall be held separate and apart
therefrom), shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties and shall be promptly delivered to the Collateral
Agent in the form in which they shall have been received (with any endorsements,
stock or note powers and other instruments of transfer reasonably requested by
the Collateral Agent); provided, however, that prior to the date on which the
Administrative Agent (acting with the consent or at the direction of the
Required Lenders) accelerates the maturity of any Loans pursuant to
Section 7.02(b) of the Credit Agreement, each Grantor shall be entitled to
receive and make Permitted Tax Payments to the extent permitted under the Credit
Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 7.01(h) or (i) of
the Credit Agreement, after the Collateral Agent shall have notified the
Grantors of the suspension of the Grantor’s rights under Section 3.05(a)(iii),
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
Section 3.05(a)(iii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions; provided, however, that prior to the date on which the
Administrative Agent (acting with the consent or at the direction of the
Required Lenders) accelerates the maturity of any Loans pursuant to
Section 7.02(b) of the Credit Agreement, each Grantor shall be entitled to
receive and make Permitted Tax Payments to the extent permitted under the Credit
Agreement. All dividends, interest, principal and other distributions received
by any Grantor contrary to the provisions of this Section 3.05 shall be held in
trust for the benefit of the Collateral Agent and the other Secured Parties,
shall be segregated from other property or funds of such Grantor and shall be
promptly delivered to the Collateral Agent upon demand in the form in which they
shall have been received (with any necessary endorsements, stock powers or other
instruments of transfer reasonably requested by the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 3.05(b) shall be retained by the
Collateral Agent in an account to be established by the

 

14



--------------------------------------------------------------------------------

Collateral Agent upon receipt of such money or other property, shall be held as
security for the payment and performance of the Secured Obligations and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and the Collateral Agent has received from the
Borrower reasonably satisfactory evidence relating to any such cure, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise have been permitted to retain pursuant to the terms of
Section 3.05(a)(iii) and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 7.01(h) or (i) of
the Credit Agreement, after the Collateral Agent shall have notified the
Grantors of the suspension of the Grantors’ rights under Section 3.05(a)(i), all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to Section 3.05(a)(i), and the obligations of
the Collateral Agent under Section 3.05(a)(ii), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Collateral Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Collateral
Agent has received from the Borrower reasonably satisfactory evidence relating
to any such cure, (i) each Grantor shall have the exclusive right to exercise
the voting and/or other consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i) of
this Section 3.05 and (ii) the obligations of the Collateral Agent pursuant to
the terms of paragraph (a)(ii) of this Section 3.05 shall be reinstated.

(d) Any notice given by the Collateral Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) shall be given in writing, (ii) may
be given to one or more of the Grantors at the same or different times and
(iii) may suspend the rights and powers of the Grantors under Section 3.05(a)(i)
or Section 3.05(a)(iii) in part without suspending all such rights or powers (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s right to give
additional notices from time to time suspending other rights and powers so long
as an Event of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, and subject to
Section 4.01(d), each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

15



--------------------------------------------------------------------------------

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, cash equivalents and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all other Goods;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 4.02(e);

(xiii) all Fixtures that are personal property;

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; and

(xv) all books and records pertaining to the foregoing.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets” of such Grantor or words of similar
effect or of a lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including whether such Grantor is an organization, the type of organization and
any organizational identification number issued to such Grantor. Each Grantor
agrees to provide the information required for any such filing to the Collateral
Agent promptly upon any reasonable request.

 

16



--------------------------------------------------------------------------------

The Collateral Agent (or its designee) is further authorized by each Grantor to
file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property granted by such Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Collateral Agent as secured party.

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

(d) Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is Excluded Property, the Security Interest granted under this
Section 4.01 shall not attach to, and the Collateral shall not include, such
asset; provided, however that the Security Interest shall immediately attach to,
and the Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be Excluded Property.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required (i) to perfect the Security Interest granted by this
Agreement (including any Security Interest in Investment Property and Fixtures)
by any means other than by (A) filings pursuant to the Uniform Commercial Code
of the relevant State(s), (B) filings in United States government offices with
respect to Intellectual Property as expressly required elsewhere herein,
(C) delivery to the Collateral Agent to be held in its possession of all
Collateral consisting of Instruments or Pledged Collateral as expressly required
elsewhere herein (together with any necessary endorsements, stock powers or
other instruments of transfer reasonably requested by the Collateral Agent) or
(D) other methods provided for in Section 4.04, (ii) to take any action (other
than the actions listed in clauses (i)(A), (B) and (C) above) with respect to
any assets located outside of the United States, (iii) to perfect the security
interests granted by this Agreement by taking any actions required under the
laws of any jurisdiction outside the United States or (iv) to perfect any
security interests granted by this Agreement in any assets subject to a
certificate of title statute.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent for the benefit of the Secured
Parties that:

(a) Subject to Permitted Liens, each Grantor has good and valid rights in and
title to the Article 9 Collateral with respect to which it has purported to
grant the Security Interest and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than (i) any consent or approval (A) that has been obtained, (B) listed on
Schedules 4.03(a) and 5.14 of the Credit Agreement or

 

17



--------------------------------------------------------------------------------

(C) the absence of which would not (I) reasonably be expected to impair or delay
in any material respect any Loan Party’s ability to perform its obligations
under the Loan Documents to which it is a party or to consummate the
transactions contemplated by such Loan Documents or (II) be material to the
business, financial condition or operating results of the Loan Parties and their
respective Subsidiaries, taken as a whole, (ii) as required by any Venue
Agreement in respect of Existing Venues (other than those required and obtained
prior to the date hereof), (iii) as required by any Venue Agreement in respect
of Permitted New Venues to the extent permitted by the terms of the Credit
Agreement, including, without limitation, consents required in respect of
Permitted Key Man Conditions and Other Permitted Transfer Conditions, (iv) as
required by securities laws generally or (v) as permitted by the Loan Documents.

(b) The Perfection Certificate has been duly prepared, completed and executed by
Intermediate Holdings and the Borrower and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Effective Date. The Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2(a) or 2(b) to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, United States registered Trademarks (and Trademarks for which
United States applications for registration are pending that do not constitute
Excluded Property) and United States registered Copyrights (and Copyrights for
which United States applications for registration are pending)) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States of America (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary with respect to any such Article 9 Collateral in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments. A Patent Security Agreement in the
form of Exhibit II-A hereto, a Trademark Security Agreement in the form of
Exhibit II-B hereto, and a Copyright Security Agreement in the form of Exhibit
II-C hereto (such agreements being collectively referred to herein as the “IP
Security Agreements”), in each case containing a description of the Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States applications for registration
are pending that do not constitute Excluded Property) and United States
registered Copyrights (and Copyrights for which United States applications for
registration are pending), as applicable, and executed by each Grantor owning
any such Article 9 Collateral, have been or on the Effective Date shall be

 

18



--------------------------------------------------------------------------------

delivered to the Collateral Agent for recording with the United States Patent
and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of United States Patents, United States Trademarks and United States
Copyrights to the extent a security interest may be perfected by filing,
recording or registration in the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
with respect to any such Article 9 Collateral in the United States of America
(other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of United
States Patents, United States Trademarks and United States Copyrights (or
registration or application for registration thereof unless it constitutes
Excluded Property) acquired or developed by any Grantor after the date hereof
and (ii) the Uniform Commercial Code financing and continuation statements and
amendments contemplated by this clause (b)).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States of America (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the IP
Security Agreements with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. When all appropriate filings,
recordings, registrations or notifications are made as may be required under
applicable law to perfect the Security Interest and upon the taking of
possession or control by the Collateral Agent of such Article 9 Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by this Agreement or the Credit Agreement), the Security
Interest shall be prior to any other Lien on any of the Article 9 Collateral,
other than Permitted Liens.

(d) Schedule III sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of (i) all Patents owned by such Grantor that have
been granted by the United States Patent and Trademark Office and Patents owned
by such Grantor for which United States applications are pending, (ii) all
Copyrights owned by such Grantor that have been registered with the United
States Copyright Office and Copyrights owned by such Grantor for which United
States registration applications are pending, (iii) all Trademarks owned by such
Grantor that have been registered with the United States Patent and Trademark
Office and Trademarks owned by such Grantor for which United States registration
applications are pending and (iv) all Patent Licenses, Trademark Licenses and
Copyright Licenses material to the

 

19



--------------------------------------------------------------------------------

business of such Grantor pursuant to which a Grantor (as licensor) grants a
license to a third party to use material Owned Intellectual Property on an
exclusive basis for purposes of such third party’s branding (and corresponding
operation) of restaurants, nightclubs, bars and/or other similar establishments
owned by such third party, in each case where applicable truly and completely in
all material respects specifying the name of the registered owner, the mark, the
registration or application number, the registration date (if already
registered) or filing date, the status thereof and, if applicable, the licensee,
licensor and date of license agreement. In the event any Security Agreement
Supplement shall set forth any Owned Intellectual Property, Schedule III shall
be deemed to be supplemented to include the reference to such Owned Intellectual
Property, in the same form as such reference is set forth on such Security
Agreement Supplement.

(e) Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $5,000,000, including a summary
description of such claim. In the event any Security Agreement Supplement shall
set forth any Commercial Tort Claim, Schedule IV shall be deemed to be
supplemented to include the reference to such Commercial Tort Claim (and the
description thereof), in the same form as such reference and description are set
forth on such Security Agreement Supplement.

(f) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable United States laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
(iii) any notice under the Assignment of Claims Act, or (iv) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for any of the foregoing related solely to Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement.

SECTION 4.03. Covenants. (a) Each Grantor agrees (i) to be bound by the
provisions of Section 5.10 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Borrower
were a reference to such Grantor, (ii) promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in Section 5.10(a) of the Credit Agreement and (iii) to be bound by the
provisions of Sections 2.12, 2.13, 5.05, 5.06, 5.07, 5.08, 5.09 and 9.17 of the
Credit Agreement with the same force and effect, and to the same extent, as if
such Grantor were a party to the Credit Agreement. Upon any Financial Officer of
any Grantor obtaining knowledge thereof, such Grantor agrees promptly to notify
the Collateral Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged, destroyed, or subject to condemnation in any
material respect.

 

20



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to all material Article 9
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in all material Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions (including the filing
and recording of financing statements, fixture filings and other documents) that
may be required under any applicable law upon the reasonable request of the
Collateral Agent or as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing and recording of
any financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms of this
Agreement and the Credit Agreement. Each Grantor will provide to the Collateral
Agent, from time to time upon a reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created pursuant to this Agreement.

(e) Subject to Section 5.06 of the Credit Agreement, each Grantor agrees to
maintain, at its own cost and expense, proper books of record with respect to
the Article 9 Collateral owned by it as is consistent with its current practices
or in accordance with such prudent and standard practices customarily used in
similar circumstances by companies with similar reputation in industries that
are the same as or similar to those in which such Grantor is engaged and in the
same or similar locations, but in any event to include proper books of account
in which full, true and correct entries are made of all dealings and
transactions with respect to any part of the Article 9 Collateral.

(f) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten (10) Business Days after demand for
any payment made in respect of such amounts that are due and payable or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization in accordance with Section 7.03 (and any such payment made or

 

21



--------------------------------------------------------------------------------

expense incurred shall be an additional Secured Obligation secured hereby);
provided, however, that (i) the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Owned Intellectual Property which any
Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain, in accordance with the Loan
Documents and (ii) nothing in this Section 4.03(f) shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to Taxes, assessments, charges, fees, Liens
and maintenance as set forth herein or in the other Loan Documents.

(g) Each Grantor shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Agent and the Secured Parties from and against
any and all liability for such performance.

(h) [Reserved].

(i) Upon the occurrence and during the continuance of a Specified Event of
Default, none of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral with an individual
value in excess of $250,000, compromise, compound or settle the same for less
than the full amount thereof, release, wholly or partly, any Person liable for
the payment thereof or allow any credit or discount whatsoever thereon, other
than extensions, compromises, settlements, releases, credits or discounts
granted or made in the ordinary course of business and consistent with its
current practices or in accordance with such prudent and standard practice used
in industries that are the same as or similar to those in which such Grantor is
engaged.

(j) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.05 of the Credit Agreement, or to pay any premium in whole
or part relating thereto and within a reasonable period of time after the
Collateral Agent has requested that it do so, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems reasonably advisable. All sums disbursed
by the Collateral Agent in

 

22



--------------------------------------------------------------------------------

connection with this paragraph, including reasonable and documented attorneys’
fees, court costs, expenses and other charges relating thereto, shall be payable
within ten (10) Business Days after demand by the Grantors to the Collateral
Agent and shall be additional Secured Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) [Reserved].

(b) [Reserved].

(c) Investment Property. Without limiting each Grantor’s obligations under
Article III, if any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities. If any securities, whether certificated or uncertificated, or
other investment property now or hereafter acquired by any Grantor are held by
such Grantor or its nominee through a securities intermediary or commodity
intermediary (other than in an Excluded Account), such Grantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) cause such securities intermediary or
commodity intermediary, as the case may be, to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements or to apply any value distributed
on account of any commodity contract as directed by the Collateral Agent to such
commodity intermediary, as the case may be, in each case without further consent
of any Grantor, such nominee, or any other Person, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing or, after giving effect to any such
investment and withdrawal rights, would occur. The provisions of this paragraph
shall not apply to any Financial Assets or other Investment Property credited to
a securities account for which the Collateral Agent is the securities
intermediary, unless otherwise requested by the Collateral Agent.

 

23



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a face
amount greater than $250,000, such Grantor shall promptly notify the Collateral
Agent thereof and shall, at the request and option of the Collateral Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred and is continuing.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not take any action or omit to take any
action (and will exercise commercially reasonable efforts to prevent its
licensees from taking any action or omitting to take any action) whereby any
Patent owned by such Grantor and material to the conduct of the business of
Intermediate Holdings, the Borrower and the Subsidiary Loan Parties may become
invalidated or dedicated to the public (except (i) as a result of expiration of
such Patent at the end of its statutory term, (ii) to the extent permitted
herein or in the Credit Agreement or (iii) as would not, as deemed by a Grantor
in its reasonable business judgment and substantially consistent with past
practice, reasonably be expected to have a material adverse effect on the
business of the Grantors).

(b) Other than to the extent permitted herein or in the Credit Agreement, or
except as would not, as deemed by a Grantor in its reasonable business judgment
and substantially consistent with past practice, reasonably be expected to have
a material adverse effect on the business of the Grantors, each Grantor will,
for each Trademark owned by any Loan Party which is material to the conduct of
the business of Intermediate Holdings, the Borrower and the Subsidiary Loan
Parties, (i) maintain the level of the quality of products and services offered
under such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof and take reasonable
steps necessary to insure that licensees of such Trademarks use such consistent
standards of quality with respect to the same products and services,
(ii) display such Trademark, if registered, with notice of Federal or foreign
registration to the extent necessary to establish and preserve its rights under
applicable law, (iii) not knowingly use or knowingly permit the use of such
Trademark in violation of any trademark, patent, copyright, trade secret or
other intellectual property right owned or controlled by a third party and
(iv) not adopt or use any other mark which is confusingly similar or a colorable
imitation of such Trademark unless the Collateral Agent, for the benefit of the
Secured Parties, shall obtain a perfected security interest in such other mark
pursuant to this Agreement and any applicable filings.

 

24



--------------------------------------------------------------------------------

(c) Other than to the extent permitted herein or in the Credit Agreement, or
except as would not, as deemed by a Grantor in its reasonable business judgment
and substantially consistent with past practice, reasonably be expected to have
a material adverse effect on the business of the Grantors, each Grantor will,
for each work covered by a Copyright owned by any Loan Party which is material
to the conduct of the business of Intermediate Holdings, the Borrower and the
Subsidiaries (if any), use commercially reasonable efforts to use appropriate
copyright notice as necessary to establish and preserve its rights under
applicable copyright laws as part of its commercial publishing, reproduction,
display and distribution thereof.

(d) Each Grantor shall promptly notify the Collateral Agent if it knows that any
Patent, Trademark or Copyright listed on Schedule III that is material to the
conduct of the business of Intermediate Holdings, the Borrower and the
Subsidiary Loan Parties may become abandoned, lost or dedicated to the public,
or of any materially adverse determination or development (including as part of
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same, or its right to keep and maintain the same.

(e) Other than to the extent permitted herein or in the Credit Agreement, or
with respect to registrations and applications that would not, as deemed by a
Grantor in its reasonable business judgment and substantially consistent with
past practice, reasonably be expected to have a material adverse effect on the
business of the Grantors, each Grantor will take reasonable steps that are
consistent with its current practice (i) in any proceeding before the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States of America or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights owned
by such Grantor and material to the conduct of its business (and to obtain the
relevant grant or registration) and (ii) to maintain each issued Patent owned by
such Grantor and each registration of the Trademarks and Copyrights owned by
such Grantor, in each case, that is material to the conduct of any Grantor’s
business.

(f) In the event that any Article 9 Collateral consisting of Owned Intellectual
Property material to the conduct of any Grantor’s business has been or is about
to be infringed, misappropriated or diluted by a third party in a material
respect, such Grantor shall, if consistent with good business judgment and upon
becoming aware of the same, promptly take reasonable actions to stop such
infringement, misappropriation or dilution as are appropriate under the
circumstances to protect such Article 9 Collateral, including, but not limited
to, the initiation of a suit for injunctive relief and to recover damages, as
appropriate.

 

25



--------------------------------------------------------------------------------

(g) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Collateral Agent, use its best efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License under which such Grantor is a
licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties, and it is agreed that the Collateral Agent shall have the right to take
any of or all the following actions at the same or different times: (a) with
respect to any Article 9 Collateral consisting of Owned Intellectual Property,
on demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable Grantors
to the Collateral Agent, or to license or sublicense, whether general, special
or otherwise, and whether on an exclusive or nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral (provided, that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to such occupancy) and, generally,
to exercise any and all rights afforded to a secured party with respect to the
Obligations under the Uniform Commercial Code or other applicable law (provided
that the Collateral Agent shall provide the applicable Grantor with notice
thereof prior to such exercise to the extent required by the Uniform Commercial
Code or other applicable law). Without limiting the generality of the foregoing,
each Grantor agrees that the Collateral Agent shall have the right, subject to
the mandatory requirements of applicable law and the notice requirements
described below, to sell or otherwise dispose of all or any part of the
Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized to take the actions set forth in Sections 5.03, 5.04
and 5.05. Each such purchaser at any sale of Collateral shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal that such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

 

26



--------------------------------------------------------------------------------

The Collateral Agent shall give the applicable Grantors ten (10) Business Days’
prior written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or a portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent and the other Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. In the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and the Collateral Agent, at the direction of the Required Lenders, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Collateral Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to commercially reasonable standards as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

27



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, in the order set forth
in Section 7.03 of the Credit Agreement. The Collateral Agent shall have
absolute discretion as to the time of application of any such proceeds, monies
or balances in accordance with this Agreement and the Credit Agreement. Upon any
sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. The Grantors shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Secured Obligations, including any
reasonable and documented attorneys’ fees and other expenses incurred by
Collateral Agent or any Lender to collect such deficiency. Notwithstanding the
foregoing, the proceeds of any collection, sale, foreclosure or realization upon
any Collateral of any Grantor, including any collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other secured obligations.

SECTION 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies following the occurrence and during the
continuance of an Event of Default, each Grantor hereby grants, so long as any
Secured Obligations shall not have been paid in full in cash, to the Collateral
Agent, to the extent such Grantor has the right to do so and on an “as is” and
“as available basis” (without representation, warranty or guarantee of any
kind), a limited, nonexclusive license (until the termination or cure of such
Event of Default and exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense (on a non-exclusive
basis) any of the Article 9 Collateral consisting of Owned Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including, to the extent permitted by applicable law, the right to
prosecute and maintain all such Owned Intellectual Property and the right to sue
for infringement of such Owned Intellectual Property, in each instance, subject
to any pre-existing licenses or other agreements granting rights to third
parties with respect to any such Owned Intellectual Property, provided that,
solely as it pertains to any such licenses or agreements entered into after the
Effective Date, the same were permitted under this Agreement, the Credit
Agreement or any other Loan Document; provided, however, that all of the
foregoing rights of the Collateral Agent to use, license or sublicense such
Owned Intellectual Property, shall expire immediately upon the termination
(including by cure) of all Events of Default and shall be exercised by the
Collateral Agent solely during the continuance of an Event of Default and
nothing in this Section 5.03 or any other provision contained herein shall
require the Grantors to grant any license that is (x) prohibited by any rule of
law or (y) prohibited by, or constitutes a breach or default under or results in
the termination of, any license or agreement entered into with another Person
(other than any other Restricted Party or a wholly-owned Subsidiary of any
Restricted Party) concerning such

 

28



--------------------------------------------------------------------------------

Owned Intellectual Property, provided that, solely as it pertains to any such
licenses or agreements entered into after the Effective Date, the same were
permitted under this Agreement, the Credit Agreement or any other Loan Document;
provided, further, that such licenses granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks. Each Grantor further agrees, at any
time following the occurrence and during the continuance of an Event of Default
so long as any Secured Obligations shall not have been paid in full in cash, to
reasonably cooperate with the Collateral Agent in any attempt to prosecute or
maintain the Owned Intellectual Property or sue for infringement of the Owned
Intellectual Property. The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default so long as any Secured
Obligations shall not have been paid in full in cash; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933 as now or
hereafter in effect or any similar statute hereafter enacted analogous in
purpose or effect (the Securities Act of 1933 and any such similar statute as
from time to time in effect being called the “Federal Securities Laws”) with
respect to any disposition of the Pledged Collateral permitted hereunder. Each
Grantor understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Pledged Collateral under applicable
blue sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, and shall be authorized to, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale may assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, blue sky
or other state securities laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that

 

29



--------------------------------------------------------------------------------

the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
potential purchasers (or a single purchaser) were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation, Contribution and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each of Intermediate Holdings and the Borrower agrees
that (a) in the event a payment in respect of any Secured Obligation shall be
made by any Guarantor (other than Intermediate Holdings or the Borrower) under
this Agreement, Intermediate Holdings and the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Grantor
(other than Intermediate Holdings or the Borrower) shall be sold pursuant to
this Agreement or any other Security Document to satisfy in whole or in part any
Secured Obligation, Intermediate Holdings and the Borrower shall indemnify such
Grantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor other
than Intermediate Holdings or the Borrower (each such Guarantor or Grantor being
called a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor other than Intermediate
Holdings or the Borrower hereunder in respect of any Secured Obligation or
assets of any other Grantor other than Intermediate Holdings or the Borrower
shall be sold pursuant to any Security Document to satisfy any Secured
Obligation and such other Guarantor or Grantor (the “Claiming Party”) shall not
have been fully indemnified by Intermediate Holdings or the Borrower as provided
in Section 6.01, such Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment or the greater of the book value
or the fair market value of such assets (the “Indemnified Amount”), as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of such Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Contributing Parties on the date
hereof (or, in the case of any Contributing Party becoming a party hereto
pursuant to Section 7.13, the date of the supplement hereto executed and
delivered by such Contributing Party). Any Contributing Party making any payment
to a Claiming Party pursuant to this Section 6.02 shall (subject to
Section 6.03) be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment. Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment or sale of Collateral made to satisfy Secured Obligations

 

30



--------------------------------------------------------------------------------

constituting Swap Obligations, only those Contributing Parties for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Party, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
entire Indemnified Amount.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of the Secured Obligations (other
than contingent obligations for indemnification, expense reimbursement, tax
gross up or yield protection as to which no claim has been made). No failure on
the part of the Borrower or any other Guarantor or Grantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor or Grantor with respect to its obligations
hereunder to the Collateral Agent and the other Secured Parties, and each
Guarantor and Grantor shall remain liable for the full amount of such
obligations of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the payment in full in cash
of the Secured Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross up or yield protection as to
which no claim has been made).

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party (other than the Borrower) shall be given
to it in care of the Borrower in the manner provided in Section 9.01 of the
Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific

 

31



--------------------------------------------------------------------------------

instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement or the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Security Document to the extent such departure is not
inconsistent with any limitation on the authority of the Collateral Agent set
forth in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to reimburse the
Collateral Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference therein to the
Borrower were a reference to the Guarantors and Grantors.

(b) The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03(b) of the Credit
Agreement as if each reference to the Borrower therein were a reference to the
Guarantors and Grantors.

(c) Any amounts payable hereunder, including as provided in Section 7.03(a)
or 7.03(b), shall be additional Secured Obligations secured hereby and by the
other Security Documents. All amounts due under Section 7.03(a) or 7.03(b) shall
be payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

 

32



--------------------------------------------------------------------------------

(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Collateral Agent and the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of the Collateral Agent,
any Lender or any other Person and notwithstanding that the Collateral Agent,
any Lender or any other Person may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid (other than contingent obligations
for indemnification, expense reimbursement, tax gross up or yield protection as
to which no claim has been made) and so long as the Commitments have not expired
or terminated. The provisions of Section 7.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
by the Loan Documents, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Loan Party and the Collateral
Agent and their respective successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder or any
interest herein or in the Collateral (and any attempted assignment or transfer
by any Loan Party shall be null and void), except as expressly contemplated by
this Agreement or the other Loan Documents. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each Affiliate of such Lender, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender, or by such an Affiliate, to or for the credit or the account of any
Loan Party against any of and all the obligations then due of such Loan Party
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Parties are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such Indebtedness. The rights of each Lender and each Affiliate
of such Lender under this Section 7.07 are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Affiliate may
have.

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Loan Parties hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its properties in the courts of any jurisdiction.

 

34



--------------------------------------------------------------------------------

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 7.08. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 7.11. Security Interest Absolute. To the extent permitted by applicable
law, all rights of the Collateral Agent hereunder, the Security Interest, the
grant of the security interest in the Pledged Collateral and all obligations of
each Loan Party hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment to or waiver of, or
any consent to any departure from, the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (c) any
exchange, release or non-perfection of any Lien on other collateral securing, or
any release or amendment to or waiver of, or any consent to any departure from,
any guarantee of, all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party in respect of the Secured Obligations or this
Agreement.

 

35



--------------------------------------------------------------------------------

SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall, subject to Section 2.04, automatically terminate and be automatically
released when all the Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross up or yield protection as to
which no claim has been made) have been paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement.

(b) The Guarantees made herein, the Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 8.07(c) or
(d) of the Credit Agreement. In the event of any such termination or release,
Schedules II, III and IV to this Agreement shall be deemed to be modified to
remove the Collateral with respect to which the Security Interest and the other
security interests granted hereby have been so released.

(c) In connection with any termination or release pursuant to this Section 7.12,
the Collateral Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents, and take all such further actions, that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents by the Collateral Agent pursuant to this
Section 7.12 shall be without recourse to or warranty by the Collateral Agent.

(d) Notwithstanding anything to the contrary set forth in this Agreement, each
Swap Counterparty, by the acceptance of the benefits under this Agreement,
hereby acknowledges and agrees that (i) the obligations of Intermediate
Holdings, the Borrower or any of its Subsidiaries under any Swap Agreement shall
be secured pursuant to this Agreement only to the extent that, and for so long
as, the other Obligations are so secured and (ii) any release of Collateral
effected in the manner permitted by this Agreement shall not require the consent
of any Swap Counterparty.

SECTION 7.13. Additional Subsidiaries. Pursuant to Section 5.10 of the Credit
Agreement, certain Subsidiaries of the Borrower are required to enter in this
Agreement after the Effective Date. Upon the execution and delivery by the
Collateral Agent and any such Subsidiary of a Security Agreement Supplement,
such Subsidiary shall become a Subsidiary Loan Party, a Guarantor and a Grantor
hereunder, with the same force and effect as if originally named as such herein.
The execution and delivery of any Security Agreement Supplement shall not
require the consent of any other Loan Party. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Loan Party as a party to this Agreement.

SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose, at any time after the occurrence and during the continuance of an Event
of Default, of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
to accomplish

 

36



--------------------------------------------------------------------------------

the purposes hereof, which appointment is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, the Collateral Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default and, to the extent required by applicable law, notice by the
Collateral Agent to the Grantors of its intent to exercise such rights, with
full power of substitution either in the Collateral Agent’s name or in the name
of any Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the monies due or to become due in respect
thereof or any property covered thereby. Anything in this Section 7.14 to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the power of attorney provided for in this Section 7.14 unless
an Event of Default shall have occurred and be continuing. The Collateral Agent
and the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their Related Parties shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).

SECTION 7.15. Certain Acknowledgments and Agreements. Each Subsidiary Loan Party
hereby acknowledges the provisions of Section 2.14 of the Credit Agreement and
agrees to be bound by such provisions with the same force and effect, and to the
same extent, as if such Subsidiary Loan Party were a party to the Credit
Agreement.

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TAO GROUP OPERATING LLC,        by   /s/ Noah Tepperberg     Name: Noah
Tepperberg     Title: Co-President TAO GROUP INTERMEDIATE
HOLDINGS LLC,   by   /s/ Noah Tepperberg     Name: Noah Tepperberg     Title:
Co-President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

11TH STREET HOSPITALITY LLC

289 HOSPITALITY, LLC

55TH STREET HOSPITALITY HOLDINGS, LLC

ALA HOSPITALITY LLC

ASIA CHICAGO MANAGEMENT LLC

ASIA FIVE EIGHT LLC

ASIA LAS VEGAS LLC

ASIA LOS ANGELES LLC

ASIA ONE SIX LLC

AVENUE HOSPITALITY GROUP, LLC

B&E LOS ANGELES LLC

BAYSIDE HOSPITALITY GROUP LLC

BD STANHOPE, LLC

BOWERY HOSPITALITY ASSOCIATES LLC

BUDDHA BEACH LLC

BUDDHA ENTERTAINMENT LLC

CHELSEA HOSPITALITY ASSOCIATES LLC

CHELSEA HOSPITALITY PARTNERS, LLC

DEARBORN VENTURES LLC

GUAPO BODEGA LAS VEGAS LLC

GUAPO BODEGA LLC

LOWER EAST SIDE HOSPITALITY LLC

MADISON ENTERTAINMENT ASSOCIATES LLC

MARQUEE BRAND HOLDINGS, LLC

MIAMI HOSPITALITY IP GROUP, LLC

MIAMI HOSPITALITY OPERATING GROUP, LLC

NINTH AVENUE HOSPITALITY LLC

RMC LICENSING LLC,

    by   /s/ Noah Tepperberg   Name: Noah Tepperberg   Title: Co-President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

RMNJ LICENSING LLC

ROOF DECK AUSTRALIA, LLC

ROOF DECK ENTERTAINMENT LLC

RPC LICENSING LLC

SEVENTH AVENUE HOSPITALITY LLC

STAY IN YOUR LANE HOLDINGS, LLC

STRATEGIC DREAM LOUNGE, LLC

STRATEGIC DREAM MIDTOWN BL, LLC

STRATEGIC DREAM MIDTOWN LL, LLC

STRATEGIC DREAM MIDTOWN RT, LLC

STRATEGIC DREAM RESTAURANT, LLC

STRATEGIC DREAM ROOFTOP, LLC

STRIP VIEW ENTERTAINMENT LLC

SUITE SIXTEEN, LLC

TAO GROUP MANAGEMENT LLC

TAO LICENSING LLC

TAO PARK HOSPITALITY, LLC

TG 29 HOSPITALITY, LLC

TG HOSPITALITY LICENSING, LLC

TG HOSPITALITY GROUP, LLC

TSPW MANAGERS LA, LLC

VIP EVENT MANAGEMENT LLC

WPTS, LLC

WPTS RESTAURANT, LLC,

    by   /s/ Noah Tepperberg   Name: Noah Tepperberg   Title: Co-President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Collateral Agent,     by   /s/ Anthony Galea   Name: Anthony Galea   Title:
Executive Director

[SIGNATURE PAGE TO SECURITY AGREEMENT]